Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1,2,3,4,5,6 are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims 1,1,2,3,4,17 of U.S. Patent No. 10,323,936. Although the claims at issue are not identical, they are not patentably distinct from each other because (1) Claims 1,2,3,4,5,6 of the application are merely broader than corresponding claims 1,1,2,3,4,17 of the Patent, and therefore obvious.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wickmann et al 4,630,379 teach (Figure 1) vertical rail 136 having first rail axis; vertically movable carriage (carrying a horizontal pointer 40) supported by the vertical rail ad movable along the first axis, the carriage having an internal surface (analogous to horizontal rail) along 2 holes (through which the pointer 40 extends) defining a second rail axis (along which the pointer 40 extends) that is transverse to the first rail axis; and horizontally movable body 40 supported by the horizontal rail and movable along the second rail axis.  There are targets 36.  However, the horizontally movable body does not have a “target mount” (Applicant’s claim 1), and does not carry anything (and thus, is not a “carriage” (Applicant’s claim 1).
Stieff et al 2018/0052223 teach (Figure 4) a calibration system, including: vertical rail 110B providing a first rail axis, and vertically movable carriage that carries a target 110C.  However, the system does not allow for carriage movement along a second axis that’s “transverse” (Applicant’s claim 1) to the vertical axis.

Murray 2004/0049930 teaches a calibration system, including (Figure 1) vertical rail 22 that defines first axis; vertically movable carriage assembly 25,35 that moves relative to the rail 22 by way of pod 35 being claimed to support members 34 at a “desired height” (line 2 from last, Para 59), the movable carriage having a second axis defined by the bearing that permits for carrier bar 27 to rotate; and target mount 27,28.  However, there is not horizontally movable carriage supported by the vertically movable carriage assembly 24,35. 
Schirmer et al 6,363,619 teaches (Figure 1) a calibration system, including a support 13, and service unit 16 that can move a target 12 both “vertical and horizontal directions.  There is a transverse element affixing the support 13 to a mirror. However, the system does not include rails or 2 different carriages for the different movements of the targets 12.
Nobis et al 2011/0302795 teach (Figures 4,2) a calibration fixture including vertical rail having a first rail axis; a vertically movable carriage 58 supported by the vertical rail (when the fixture is attached to a vehicle wheel), and movable along the vertical rail, the carriage then having a horizontal rail 56 defining a second rail axis transverse to the first rail axis; and target 48.  However, there is no horizontally movable carriage between the carriage 58 and target 48.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861